Citation Nr: 1003267	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-32 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 
1945 and from August 1945 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In December 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to service connection for a left knee disability.

The Board notes that, since the RO issued the statement of 
the case in October 2008, additional relevant evidence has 
been associated with the claims file, to include VA and 
private treatment records, lay evidence, and an April 2009 VA 
joints examination report.  However, no waiver of initial RO 
review has been submitted; therefore, on remand, the RO/AMC 
must consider this new evidence in the first instance with 
respect to the claim on appeal.  See 38 C.F.R. § 20.1304 
(2009).

The Veteran contends that he is entitled to service 
connection for a left knee disability as a result of an 
accident which allegedly took place in service in 1943 while 
he was on board a ship.  According to the Veteran, he injured 
his left knee when he fell while running down a ladder-type 
staircase in the ship's engine room.  He testified that he 
banged his knee hard and that his left knee became swollen 
for a day or two after this accident.  He reported that he 
took aspirin at the time and has had problems ever since the 
accident occurred.  He stated that he was a teenager at the 
time and he did not think too much about it but over time it 
has gotten worse.

The Board notes that the Veteran's service treatment records 
for both of his periods of service in the Merchant Marines 
are unavailable.  The Veteran has stated that he sought 
treatment from his private family physician during and after 
service, but that this physician is now deceased.  Three of 
the Veteran's longtime friends have submitted lay statements 
asserting that the Veteran injured his left knee in service 
and that he continues to suffer from that injury at present.

The record reflects that the Veteran began seeking VA 
treatment for his left knee in November 2004, when he found 
out that Merchant Marine veterans such as himself were able 
to obtain medical care from VA facilities.  In a November 
2004 VA treatment record, he reported having had knee pain 
for years, and it was noted that he had been diagnosed as 
having osteoarthritis.  Private X-rays of the Veteran's left 
knee taken in November 2006 showed severe degenerative 
disease.  In a December 2006 VA treatment record, he reported 
having had left knee pain since he was in the military, and 
that such pain had started after an injury.  Accompanying VA 
X-rays of the Veteran's knees in December 2006 revealed 
osteoarthritis bilaterally as well as some loose bone 
fragments in both knees.  In a December 2007 VA treatment 
record, the Veteran reported having had pain in both knees 
for a long time, with the left knee being worse than the 
right.  At an April 2009 VA joints examination, the Veteran 
was diagnosed with marked osteoarthritis of the left knee 
which was greatest in the medial compartment, as shown by 
accompanying VA X-rays.

The Board is mindful that, in a case such as this where the 
Veteran's service treatment records are unavailable, VA has a 
heightened obligation to assist the Veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  Therefore, in light of the above evidence, and 
considering that the Veteran has a current diagnosis of 
osteoarthritis of the left knee, he must now be afforded a 
new VA joints examination in order to obtain a medical 
opinion as to whether his current left knee disability is 
related to any incident of service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who have treated him for a left knee 
disability at any time.  After securing 
any necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.  If any requested records 
are unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.  In addition, obtain 
current VA treatment records dating since 
December 2007 from the VA Outpatient 
Clinic in Savannah, Georgia.

2.  Schedule the Veteran for a VA joints 
examination by a physician to determine 
the nature and extent of any left knee 
disability, and to obtain an opinion as 
to whether such disorder is possibly 
related to service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, to 
specifically include radiographic 
testing, and the results should be 
reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current left knee 
disability arose during service or is 
otherwise related to the reported 
incident in service (fell while running 
down a ladder-type staircase in the 
ship's engine room and banging left knee 
hard, with subsequent swelling for a day 
or two afterward).  If examination of the 
right knee (to include radiographic 
testing) is needed to determine whether 
the claimed current left knee condition 
is likely the result of the reported 
trauma in service, such should be 
accomplished.  A rationale for all 
opinions expressed should be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed, to include all additional 
relevant evidence associated with the 
claims file.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

